DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  The limitation, "the thermal power transfer of a intermediary transfer element" lacks antecedent basis in the claims and should read as ‘-- a thermal power transfer of the intermediary transfer element --’ .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 14, the limitations “calibrate further measurements in the hydronic system by subtracting the first offset valve,” and “by subtracting the second offset value,” are confusing because it is unclear if calibration of the subsequent measurement is by subtracting the “first offset value” or the “second offset value” or both. Appropriate correction is required.
Claims 2-24 are also rejected by virtue of being dependent upon the rejected base claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 and 14-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alenda (EP 2918961 A1).
In regards to claims 1 and 14, Alenda teaches a flow control module (control unit 17) for controlling the flow in a hydronic system (controlling fluid flow system within plant 1 and especially pumps, see paragraph 41), wherein the hydronic system comprises a primary side (side containing collector 2 and fluid flow circuit with sensors 21, 22, see fig. 1) with a first port (31) in fluid connection with an output of at least one source element (31 in connection with output of 2, see fig. 1), a second port (32) in fluid connection with an input of the at least one source element (32 in connection with input of 2, see fig. 1), and at least one controllable primary side flow actuator (at least valves 10, 11 and pump 12) for providing a primary side flow (via operation of the valves 10, 11, see paragraph 35; and operation of the pump 12, see paragraph 24), a secondary side (side containing storage 4, 5 and heat exchanger 6 and fluid flow circuit with sensors 23, 24, see fig. 1) with a third port (34) in fluid connection with an input (34 in communication with input of 4, see fig. 1) of at least one load element (4, 5), a fourth port (33) in fluid connection with an output (33 in communication with output of 5, see fig. 1) of the at least one load element (4, 5), and at least one controllable secondary side flow actuator (at least pumps 13, 14) for providing a secondary side flow (via operation of the pumps 13, 14, see paragraphs 25 and 33), and an intermediary transfer element (heat exchanger 3) between the primary side and the secondary side (see fig. 1), wherein the intermediary transfer element is in fluid connection with the first port, the second port, the third port and the fourth port (see fluid flow circuits 201, 202, fig. 1 and paragraphs 23-25), wherein the flow control module is configured: 
to determine a measurement of a first temperature differential between a temperature at the first port and a temperature at the third port (determine temperature difference HAT between the fluid at first port 31 and the third port 34, see paragraphs 50, and 60) in a first situation when the primary side flow exceeds the secondary side flow (when in the charge mode the first fluid FHTF exceeds in temperature in comparison to the second fluid FMS, see paragraphs 48-50, 54 and 34) as a first offset value (HAT); and calibrate further measurements in the hydronic system by subtracting the first offset value (error value εHAT calculated by subtracting the first offset value of HAT, see paragraph 52, εHAT = HATtarget - HAT); and
to determine a measurement of a second temperature differential between a temperature at the fourth port and a temperature at the second port (determine temperature difference CAT between the fluid at fourth port 33 and the second port 32, see paragraphs 51 and 60) in a second situation when the secondary side flow exceeds the primary side flow (when in the discharge mode the second fluid FMS exceeds in temperature in comparison to the first fluid FHTF, see paragraph 54 and 34) as a second offset value (CAT); and calibrate further measurements in the hydronic system by subtracting the second offset value (error value εCAT calculated by subtracting the second offset value of CAT, see paragraph 52, εCAT = CATtarget - CAT).
In regards to claims 2 and 15, Alenda teaches the limitations of claims 2 and 15 and further discloses that the flow control module is configured to initiate the first situation and/or second situation by controlling the primary side flow actuator and/or the secondary side flow actuator (charge and discharge modes achieved through the operations of the valves 10, 11 and pumps 12, 13 and 14, see paragraphs 34-35).
In regards to claims 3 and 16, Alenda teaches the limitations of claims 3 and 16 and further discloses that the flow control module is configured to identify the first situation and/or the second situation (establishing charge or discharge modes, see paragraphs 52-54 and 78) by comparing the first temperature differential with the second temperature differential (steps 104, 105, where the CATtarget or HATtarget is compared to the HAT or CAT temperature difference, see fig. 3; where CATtarget or HATtarget are related to each other, see paragraphs 52-54 and 74; and related to the temperature differences described in steps 102, 103, see fig. 3; Also paragraph 78).
In regards to claims 4 and 17, Alenda teaches the limitations of claims 4 and 17 and further discloses that the flow control module is configured to identify the first situation and/or the second situation (establishing charge or discharge modes, see paragraphs 52-54 and 78) when a certain predefined threshold of an absolute value of a signed deviation value, between the first temperature differential and the second temperature differential, is exceeded (αεHAT or αεCAT exceeding a certain value to establish charge and discharge modes by controlling flow regulators, see claims 8-9; fig. 3 and paragraphs 82-84 and 78).
In regards to claims 5 and 18, Alenda teaches the limitations of claims 5 and 18 and further discloses that the flow control module is configured to adapt a thermal power transfer of the intermediary transfer element (heat exchanger 3) by controlling the primary side flow by means of the at least one controllable primary side flow actuator and/or the secondary side flow by means of the at least one controllable secondary side flow actuator in a continuously or closed-loop regularly (continuously or intermittently regulating the second fluid FMS by operation of the pumps 13, 14, see paragraph 45) based on minimizing a signed deviation value (control signal U(t) for pumps is based on minimizing Cf, see paragraphs 67-69; where Cf includes change in cold and hot temperature differences CATtarget or HATtarget, see fig. 3; Also control signal U(t) for controlling fluid flow through pumps is adjusted to minimize first and second error values εHAT and/or αεCAT, see paragraphs 69 and 71) being correlated with the thermal power transfer of the intermediary transfer element (correction factors and first and second error values are correlated with the temperature differences at heat exchanger 3, see paragraphs, 69-70; and wherein the temperature differences at heat exchanger 3 represent the thermal (heating or cooling) power (ability) of the heat exchanger 3).
In regards to claims 6 and 19, Alenda teaches the limitations of claims 6 and 19 and further discloses that the flow control module is configured to maintain a current primary side flow (primary side flow is unchanged at step 114 when Cf is equal to -1, at steps 111-113, see fig. 3) if the signed deviation value is between a negative reference value and a positive reference value (Cf = -1, is a deviation value between an positive and a negative reference values, see step 112, fig. 3 and paragraphs 66-69).
In regards to claims 7 and 20, Alenda teaches the limitations of claims 7 and 20 and further discloses that the flow control module is configured to increase the primary side flow (primary flow FHTF is greater in comparison to the secondary flow FMS due to the control signal U(t) for pump 13, 14, reducing the pump speeds, see step 114, 116, fig. 3 and paragraph 78) if the signed deviation value is below a negative reference value (U(t) decreases speed of the pumps 13, 14 and in comparison increases the primary flow when Cf is between -1 and 0 (-1 < Cf < 0), see paragraphs 45, 67, and fig. 3; Also see primary flow HTF increasing based on correction factor CfHAT between negative reference values of 0.50 – 0.10, paragraph 94).
In regards to claims 8 and 21, Alenda teaches the limitations of claims 8 and 21 and further discloses that the flow control module is configured to maintain the primary side flow at or above a predetermined maximum threshold if the signed deviation value is below a negative reference value (primary side flow HTF is maintained at or above a maximum of 70%, 80%, or 90%, at respective correction factor CfHAT below a negative reference value of -0.10, see paragraph 94).
In regards to claims 9 and 22, Alenda teaches the limitations of claims 9 and 22 and further discloses that the flow control module is configured to decrease the secondary side flow (reducing the secondary flow FMS by reducing the speeds of the pumps 13, 14, by the use of control signal U(t), see step 114, 116, fig. 3 and paragraph 78) if the signed deviation value is below a negative reference value (U(t) decreases speed of the pumps 13, 14 to reduce secondary flow FMS when Cf is between -1 and 0 (-1 < Cf < 0), see paragraphs 45, 67, and fig. 3) and the primary side flow cannot be increased (at step 116 control signal U(t) controls pumps 13, 14 and does not adjust operation of pump 12, to control flow of the thermal storage medium, see paragraph 69, where not controlling the pump 12 includes neither increasing nor decreasing the primary flow by operation of the pump).
In regards to claims 10 and 23, Alenda teaches the limitations of claims 10 and 23 and further discloses that the flow control module is configured to decrease the primary side flow (primary flow FHTF is reduced in comparison to the secondary flow FMS due to the control signal U(t) for pump 13, 14, increasing the pump speeds, see step 115, 116, fig. 3 and paragraph 78) if the signed deviation value is above a positive reference value (U(t) increases speed of the pumps 13, 14 and in comparison decreases the primary flow when Cf is above 0 (0 < Cf < 1), see paragraphs 45, 68-70, and fig. 3).
In regards to claims 11 and 24, Alenda teaches the limitations of claims 11 and 24 and further discloses that the flow control module is configured to maintain the primary side flow at or below a predetermined minimum threshold (primary side flow HTF is maintained at or below a minimum of U(t) at respective correction factor CfHAT below a positive reference value of 0.99, see fig. 3 and paragraphs 68-70) if the signed deviation value is above a positive reference value (U(t) increases speed of the pumps 13, 14 and maintains the speed of the pump 12 of the primary fluid below the secondary fluid when Cf is between 1 and 0 (0 < Cf < 1), see paragraphs 45, 68-70, and fig. 3).
In regards to claim 12, Alenda teaches the limitations of claim 12 and further discloses that the flow control module is integrated in one of the at least one controllable primary side flow actuator and/or one of the at least one controllable secondary side flow actuator (control unit 17 is associated with the pumps 12, 13, and 14 and works with the pumps to control primary and secondary flow, see paragraphs 41 and 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Alenda (EP 2918961 A1) as applied to claim 1 above and further in view of Dahlqvist (WO 2016/078686 A1).
In regards to claim 13, Alenda teaches the limitations of claim 13 however, does not explicitly teach that the flow control module is integrated in a cloud-based computer system and/or a building management system.
However, Dahlqvist teaches that a pump control unit (20, 32) is integrated in a cloud-based computer system (see page 8, lines 29-35 and page 9, lines 1-7).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have provided a cloud-based computer system integrated with the pump device control as taught by Dahlqvist to the flow control module of Alenda to be integrated with in order to protect the programs and the various sensed data by storing the information in a cloud-based computer system away from the physical operational devices such as pumps and valves.

Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the objection of claim 5 has been addressed, the examiner points out that the objection still stands because some other limitation was modified in error.
In response to applicant's argument that "Alenda does not disclose subtracting the offset values determined in their respective specific flow situations by a difference between fluid temperatures," the examiner maintains the rejection of claims and points out that Alenda teaches calculating two temperature differences HAT and CAT in the their respective flow situations and subtracting the calculated HAT and CAT differences from the target values for future calibration (error value) calculations (see fig. 1 and paragraphs 48-55).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763 

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763